UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SCOTTY TYRONE SIMMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:11-cr-00128-WO-1)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Graham Tod Green, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Scotty Tyrone Simmons pled guilty to possession of a

firearm     by    a       convicted    felon        in    violation     of    18   U.S.C.

§ 922(g)(1), § 924(a)(2) (2006).                 On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting     there        are   no   meritorious         grounds   for      appeal,   but

raising the following issue: whether the district court erred in

sentencing Simmons to 104 months of imprisonment.

              We review Simmons’ sentence for reasonableness using

an abuse of discretion standard.                     Gall v. United States, 552

U.S. 38, 51 (2007).              The first step in this review requires us

to   ensure      that     the    district    court        committed    no    significant

procedural error.            United States v. Evans, 526 F.3d 155, 161

(4th   Cir.       2008).          Procedural         errors       include     improperly

calculating the advisory Sentencing Guidelines range, failing to

consider    the       §   3553(a)     sentencing         factors,   sentencing      using

clearly erroneous facts, or failing to adequately explain the

sentence.        Gall, 552 U.S. at 51.               Only if we find a sentence

procedurally          reasonable      may      we        consider     its    substantive

reasonableness.           United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009).       Here, we discern no basis to conclude that Simmons’

within-Guidelines            sentence        was         either     procedurally        or

substantively unreasonable.                 See United States v. Powell, 650

F.3d 388, 395 (4th Cir.) (noting this court presumes sentence

                                             2
within   applicable    Guidelines       range   to   be   reasonable),    cert.

denied, 132 S. Ct. 350 (2011).               Thus, this claim is without

merit.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   affirm     Simmons’    conviction      and   sentence.       This

court requires that counsel inform Simmons, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Simmons requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Simmons.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court     and   argument     would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                        3